Citation Nr: 0513942	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  99-23 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for left apex petrous 
lesion.

3.  Entitlement to a compensable initial evaluation for 
bilateral radial head fracture.

4.  Entitlement to a compensable initial evaluation for 
vasovagal presyncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to October 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was transferred to the RO 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has residual disabilities that 
resulted from inservice hypoglycemia and left apex petrous 
lesion.  In December 1996, hypoglycemia was diagnosed.  
Hypoglycemia is defined as an abnormally diminished 
concentration of glucose in the blood, which may lead to 
tremulousness, cold sweat, piloerection, hypothermia, and 
headache, accompanied by irritability, confusion, 
hallucinations, bizarre behavior, and ultimately, convulsions 
and coma.  Dorland's Illustrated Medical Dictionary, 804 
(28th ed. 1994).  Although laboratory testing as late as 
April 1998 revealed normal blood glucose, and notwithstanding 
the issue of whether this condition should be considered a 
disability, or merely a laboratory finding reflecting a 
possible underlying disability, the veteran has not undergone 
diagnostic glucose testing subsequent to service discharge.  

Furthermore, left apex petrous lesion was diagnosed in 
October 1997.  At a December 1998 fee-based examination, a 
physician commented that further review would be required for 
a specific diagnosis regarding left apex petrous lesion.  
Therefore, the Board finds that further examination and 
opinion is needed.  

In regard to the initial evaluation issues, a review of the 
September 2004 VA examination reports shows that the 
veteran's claims file was unavailable to the VA examiners.  
Therefore, further review is needed.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The appellant should be afforded VA 
examinations to determine if he has any 
residual or underlying disability from 
his inservice episode of hypoglycemia and 
whether he currently has a left apex 
petrous lesion or any associated residual 
or underlying disability.  Any testing 
deemed necessary should be performed.  
The rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examination, and the examiners 
should acknowledge such review in the 
examination reports.

2.  The claims folder should be referred 
to the examiner who conducted the 
September 2004 VA joint examination (or, 
if unavailable, to a suitable substitute) 
for review.  The examiner should 
acknowledge such review, and add any 
additional statements or opinions 
regarding the service-connected 
disorders.  The report should include the 
rationale for all opinions expressed.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
veteran's entitlement to service 
connection for hypoglycemia and left apex 
petrous lesion, and compensable initial 
evaluations for the bilateral radial head 
fractures and vasovagal presyncope.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims.  
If the benefits sought are not granted 
the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



